Name: 94/897/EEC: Council Decision of 18 June 1990 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, The People's Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d' Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, Saint Christopher and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 1988/89 delivery period
 Type: Decision
 Subject Matter: international trade;  prices;  beverages and sugar;  European construction;  economic geography
 Date Published: 1994-12-31

 Avis juridique important|31994D089794/897/EEC: Council Decision of 18 June 1990 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, The People's Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d' Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, Saint Christopher and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 1988/89 delivery period Official Journal L 355 , 31/12/1994 P. 0001COUNCIL DECISIONof 18 June 1990on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, the People's Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, Saint Christopher and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 1988/89 delivery period(94/897/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas implementation of Protocol 7 on ACP sugar annexed to the Third ACP-EEC Convention (1) is carried out, in accordance with Article 1 (2) thereof, within the framework of the management of the common organization of the sugar market; Whereas it is appropriate to approve an Agreement in the form of an exchange of letters between the European Economic Community and the States referred to in the aforementioned Protocol on the guaranteed prices for cane sugar for the 1988/89 delivery period, HAS DECIDED AS FOLLOWS: Article 1An Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, the People's Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, Saint Christopher and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 1988/89 delivery period is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3This Decision shall be published in the Official Journal of the European Communities. Done at Luxembourg, 18 June 1990. For the CouncilThe PresidentG. COLLINS (1) OJ No L 86, 31. 3. 1986, p. 164.